DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 17, the closest prior arts, Viera (US 2007/0280653 A1) reference discloses the claimed aroma diffusing device and the method of controlling the aroma diffusing device (Abstract and Figures 1-11) except for an air blowing source control part configured to control a supply state of the air, wherein the supply state of the air is controlled based on an operation input for the air blowing source performed on the operation input part by a user and a supply time of the air is varied based on an interval at which the operation input is performed by the user. JERKINS et al. (US 2016/0000956 A1) reference discloses a controlled intermittent fragrance delivery devices comprising a control circuitry for controlling the production of the fragrance vapor in response to a user input wherein the fragrance delivery device may deliver the fragrance vapor using natural convection and/or by moving air through the device (Abstract and Figures 1-11). There is no motivation/suggestion to modify/combine these above references to come up with the claimed air blowing source control part.
Claims 2 and 5-16 directly or indirectly depend on Claim 1.
Claims 18-22 directly or indirectly depend on Claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/Examiner, Art Unit 1774